PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/091,939
Filing Date: 5 Oct 2018
Appellant(s): Sanctioned Risk Solutions, Inc.



Shireen R. Marshall, Reg. No. 54,295

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on May 13, 2022.

Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated May 13, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1 through 5, 7 through 11, and 13 are rejected under 35 U.S.C. 103 as being obvious over Greenhill et al. (US 2014/0113086 A1) in view of “Materials & Processes: Resin matrices for composites”.
As previously noted to some degree in the Incoming Written Opinion of the ISA (as filed in the instant application on October 5, 2018 and as incorporated by reference herewith), Greenhill et al. (US 2014/0113086 A1) discloses a substrate 104 and a plurality of heat dissipating layers 110 on at least a portion of the substrate 104 (i.e., see paragraph [0058] and Figure 1), with each one of the plurality of heat dissipating layers 110 including (i) a gradient nanoparticle layer made of a plurality of nanoparticles of at least two different diameters that are arranged in a gradient based on nanoparticle diameters (i.e., see claim 26), wherein the two different diameter nanoparticles having a radius difference on the order of 10% or more (i.e., see paragraph [0021] and Figure 2A), wherein the diameters are less than 500 nm (i.e., see exemplary embodiment with nanoparticles which may be up to 220 nm; paragraphs [0081] and [0082]), and (ii) a carbon allotrope layer disposed adjacent to the gradient nanoparticle layer, the carbon allotrope layer made of a plurality of carbon allotrope particles which may be suspended in a matrix (i.e., see at least claims 26 and 29), where the matrix may include one or more polymers (i.e., see paragraph [0058]). The disclosed structure is inherently capable of heat dissipation at least to some degree, especially given the inherent heat conductivity of carbon allotropes.
While Greenhill et al. does disclose that the matrix in which the carbon allotropes are suspended may include one or more polymers (i.e., see paragraph [0058]) which are inherently heat stable for at least some lower-temperature portion of the temperature range below 500C, Greenhill et al. does not disclose per se that these polymers are heat stable up to 500 C as now recited in base claim 1. Nevertheless, it was known in the art at the time of filing of this application and taught by “Materials & Processes: Resin matrices for composites” as a whole to use various high temperature stable polymers (such as polyamides, polyimides, and others), as in the instant application, as the material of choice for the matrix of composites for typically high-temperature applications in aircraft and missiles, etc. See the introductory paragraphs of the aforementioned article reference and also the entire reference as a whole, which discusses how to choose composite matrices based on the required temperature performance range for any particular application and which also shows that different polymers are recommended for different temperature ranges within high temperature operating ranges up to but not exceeding 500 C.
As an aside, note that the limitations “wherein the matrix comprises one or more polymers heat stable up to 500 C” as recited in base claim 1 of the instant application as broadly interpreted as required only requires that at least one polymer in the matrix is generally heat stable in the range of temperatures up to 500 C but not exceeding 500 C but does not require that the at least one polymer is generally heat stable at any temperatures above 500 C. These limitations could be amended to more precisely and slightly more narrowly recite, for example, that “wherein the matrix comprises one or more polymers heat stable up to at least 500 C” or that “wherein the matrix comprises one or more polymers heat stable up to and including 500 C”. 
Therefore, with regard to base claim 1 as amended, it would have been obvious at the time of filing of the instant application to modify the composite matrix of Greenhill et al. such that the polymers making up the composite matrix are polyamides and/or other high-temperature stable polymers as taught by “Materials & Processes: Resin matrices for composites” in order to ensure that for the inventive system as a whole is heat stable and operable at temperatures approaching 500 C in typically high-temperature applications such as on aircraft or missiles, for example. 
With regard to claim 2 as written, Greenhill et al. discloses the system of claim 1, and further discloses that the substrate 104 encompasses or is on an electrical transmission or power distribution line or cable (i.e., see paragraphs [0084] and [0141]). 
With regard to claim 3 as written, Greenhill et al. discloses the system of claim 1 and further discloses that the substrate is a wire coil or a magnet or a conductor in various applications (i.e., see paragraph [0084]). 
With regard to claim 4 as written, Greenhill et al. discloses the system of claim 1, and further discloses that the nanoparticles comprise polymers or (i.e., see paragraph [0146]).
With regard to claim 5 as written, Greenhill et al. discloses the system of claim 4, and further discloses that the polymers are polystyrene (i.e., see paragraphs [0038] and [0151]) or silica (i.e., see paragraphs [0082] and [0146].
With regard to 6 as written, Greenhill et al. discloses the system of claim 4, and further discloses that the ceramics are silica (i.e., see paragraph [0082]).
With regard to claim 7 as written, Greenhill et al. discloses the system of claim 1, and further discloses that the plurality of nanoparticles are not carbon allotrope members (i.e., the nanoparticles may be ceramic or metal; see paragraph [0146]).
With regard to claim 8 as written, Greenhill et al. discloses the system of claim 1, and further discloses that the carbon allotrope particles comprise carbon nanotubes (i.e., see paragraphs [0062] and [0080]).
With regard to claim 9 as written, Greenhill et al. discloses the system of claim 1, and further discloses that the carbon allotrope particles comprise graphene (i.e., see paragraph [0062]).
With regard to claim 10 as written, Greenhill et al. discloses the system of claim 1, and further discloses that the carbon allotrope particles are functionalized (i.e., see paragraph [0062]).
With regard to claim 11 as written, Greenhill et al. discloses the system of claim 10, and further discloses that the carbon allotrope particles are functionalized with carboxylic acid or amines, hydroxylated, or carboxylated (i.e., see paragraph [0064]).
With regard to claim 13 as written, Greenhill et al. discloses the system of claim 1, and further discloses that the plurality of heat dissipating layers is about 1 mm thick (i.e., the stack of gradient nanoparticle layers and composite layers may result in a 1 mm thick coating; see paragraph [0054]).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner: the rejection of claims 1 through 5, 7 through 11, and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as cited in the previous Office action as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Response to Arguments

Applicant’s arguments, see Appeal Brief filed on May 13, 2022, with respect to the indefiniteness rejection of the claims been fully considered and are persuasive.  The rejection of claims 1 through 5, 7 through 11, and 13 under 35 U.S.C. 112(b)  as cited in the previous Office action has been withdrawn. 

However, the remainder of applicant’s arguments, see Appeal Brief filed on May 13, 2022 are generally not found to be persuasive for the following reasons.
Applicant argues that the examiner has not identified any polymer within the article that would meet the criteria of being heat stable up to 500o C,  and that instead ‘“various”, “other” and “exemplary” polymers are mentioned, along with polyamides and polyimides, which are not categorized by the Article as heat stable to 500o C.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a specific polymer) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims under appeal do not recite a specific polymer.
Applicant further argues that the Article mentions the “limited use temperatures” of plastics, such as polyamides and polyimides that “can be used to 371oC for short periods of time” and that this disclosure therefore teaches away from the use of polyamides or polyimides for heat stability up to 500o C.  
In response to applicant’s aforementioned argument, the examiner reiterates pending claims are to be accorded the broadest reasonable interpretation during examination and that therefore the claimed limitations “wherein the matrix comprises one or more polymers heat stable up to 500o C” as recited in base claim 1 of the instant application as broadly interpreted as required for pending claims ONLY requires that at least one polymer in the matrix is generally heat stable in the range of temperatures up to 500o C (but not in any range exceeding 500o C), and does NOT require that the at least one polymer is generally heat stable at any temperatures above 500o C. As the examiner previously suggested, these limitations could be amended to more precisely and somewhat more narrowly recite, for example, that “wherein the matrix comprises one or more  polymers heat stable up to at least 500o C” or that “wherein the matrix comprises one or more polymers heat stable up to and including 500o C” or similar, as applicable.  
Again, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the polymer has to be heat stable throughout a range up to and including In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a specific polymer) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In response to applicant's arguments against the references individually (i.e., that neither Greenhill nor the Article purportedly disclose each and every element of independent claim 1), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that incorporation of the teachings of the Article into the structure of Greenhill would not work, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Also, contrary to applicant’s assertion that the examiner has failed to address every argument in applicant’s previous Remarks which were filed in response to the action prior to the Final Rejection, the examiner points to the Final Rejection where every argument was addressed as appropriate.





For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        

Conferees:

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        


Joel Attey
/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.